                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 In re:

 LINEAR MOLD & ENGINEERING,                        Case No.: 21-42617-mar
 LLC,                                              Chapter 11

          Debtor.                                  Hon. Mark A. Randon


   NOTICE OF DEBTOR’S MOTION FOR ENTRY OF AN ORDER
  PURSUANT TO 11 U.S.C. §§ 105(A), 363, 364, 503(B), 1107(A), AND
  1108, BANKRUPTCY RULES 6003 AND 6004, AND LOCAL RULE
 4001-4 (A) AUTHORIZING THE DEBTOR TO (I) HONOR CERTAIN
  PREPETITION OBLIGATIONS OWED TO CERTAIN CRITICAL
    VENDORS AND (II) CONTINUE PREPETITION PRACTICES
  WITH CERTAIN CRITICAL VENDORS AND (B) AUTHORIZING
     ALL BANKS AND OTHER FINANCIAL INSTITUTIONS TO
  HONOR AND PROCESS RELATED CHECKS AND TRANSFERS;
            AND MEMORANDUM OF LAW IN SUPPORT

       The Debtor in this case has filed papers with the Court seeking entry of
 an Order regarding payment of prepetition claims of critical vendors.

       Your rights may be affected. You should read these papers
 carefully and discuss them with your attorney, if you have one in this
 bankruptcy case. (If you do not have an attorney, you may wish to consult
 one.)

       If you do not want the court to grant the requested compensation, or if
 you would like the court to consider your views on this motion, within 14 days
 or such shorter time period that has been set by the court, you or your attorney
 must:

 a.    Electronically file with the Court’s Electronic Case Filing System a
 written response or an answer, which must comply with F.R.Civ.P. 8(b), (c)
 and (e) explaining your position pursuant to L.B.R. 9014-1 (E.D.M.). You
 may find more information regarding electronic filing at the Court’s website,


21-42617-mar        Doc 67   Filed 05/04/21   Entered 05/04/21 12:58:18   Page 1 of 2
 www.mieb.uscourts.gov or with the Clerk of the Court located at 211 W. Fort
 Street, Detroit, MI 48226.


 b.       You must also mail a copy to: Lynn M. Brimer, Esq.
                                        300 E. Long Lake Rd., Suite 200
                                        Bloomfield Hills, MI 48304

 c.      If a response or answer is timely filed and served, the clerk will
 schedule a hearing on the motion and you will be served with a notice of the
 date, time, and location of the hearing.

       If you or your attorney do not take these steps, the court may decide
 that you do not oppose the relief sought in the motion and may enter an
 order granting that relief.

                                                      STROBL SHARP PLLC

                                                      /s/ Lynn M. Brimer
 Dated: May 4, 2021                                   LYNN M. BRIMER (P43291)
                                                      PAMELA S. RITTER (P47886)
                                                      300 E. Long Lake Rd., Suite 200
                                                      Bloomfield Hills, MI 48304-2376
                                                      Telephone: (248) 205-2300
                                                      Fax: (248) 645-2690
                                                      Email: lbrimer@strobllaw.com
                                                      Email: pritter@strobllaw.com

 *S&B\85363\002\PLDG\SB745461.DOCX




                                                      2

21-42617-mar          Doc 67         Filed 05/04/21       Entered 05/04/21 12:58:18   Page 2 of 2
